     Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 1 of 10 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

BMO HARRIS BANK N.A.,                                 )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )
                                                      )            Case No. 4:20-CV-758
GORBAN TRANSPORTATION, INC.,                          )
and VLADIMIR GORBAN,                                  )
                                                      )
               Defendants.                            )
                                                      )

                                            COMPLAINT

        Plaintiff, BMO Harris Bank N.A., by and through its attorneys, complains of Defendants,

Gorban Transportation, Inc. and Vladimir Gorban, as follows:

                                           THE PARTIES

        1.      Plaintiff, BMO Harris Bank N.A. (“Plaintiff”), is a national banking association

with its main office located in Chicago, Illinois, as set forth in its articles of association.

        2.      Defendant, Gorban Transportation, Inc. (“Borrower”), is a corporation organized

under the laws of the State of Missouri, with its principal place of business located at 1287 Hidden

Oak Road, Chesterfield, Missouri.

        3.      Defendant, Vladimir Gorban (“Guarantor” and collectively with Borrower, the

“Defendants”), is an individual citizen of the State of Missouri residing at 1287 Hidden Oak Road,

Chesterfield, Missouri.

                                    JURISDICTION AND VENUE

        4.      The parties are of diverse citizenship.
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 2 of 10 PageID #: 2




         5.    The amount in controversy exceeds the sum of $75,000.00 exclusive of interest and

costs.

         6.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a).

         7.    One or more defendant resides within that geographical area known as the Eastern

District of Missouri. Further, the events that give rise to the causes of action alleged in this

Complaint occurred in said District.

         8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  FACTUAL BACKGROUND
                                      The Agreements

         9.    On or about January 22, 2019, Plaintiff and Borrower entered into a Loan and

Security Agreement (together with all amendments, modifications, and collateral documents

relating thereto, the “First Agreement”), pursuant to which Plaintiff financed Borrower’s purchase

of the equipment described therein, and Borrower agreed to repay Plaintiff the amount set forth

therein, with interest, pursuant to the terms thereof. A true and correct copy of the First Agreement

is attached hereto as “Exhibit A.”

         10.   On or about August 7, 2019, Plaintiff and Borrower entered into a Loan and

Security Agreement (together with all amendments, modifications, and collateral documents

relating thereto, the “Second Agreement”), pursuant to which Plaintiff financed Borrower’s

purchase of the equipment described therein, and Borrower agreed to repay Plaintiff the amount

set forth therein, with interest, pursuant to the terms thereof. A true and correct copy of the Second

Agreement is attached hereto as “Exhibit B.”

         11.   From time to time herein, the First Agreement and Second Agreement are described

collectively as the “Agreements.”




                                                      2
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 3 of 10 PageID #: 3




       12.     Pursuant to the Agreements, Borrower granted Plaintiff a first-priority security

interest in the equipment described in the respective Agreements, including all attachments,

accessions, accessories, replacement parts, repairs and additions or substitutions thereto

(collectively, the “Collateral”). In summary, the Collateral consists of the following vehicles:


    Agreement       Year     Make            Model           Desc.                VIN
                   2019     Peterbilt 389 Series            Tractor    1NPXL49X3KD275637
    First
                   2019     Cottrell CX-9                   Trailer    5E0A11441KG210301
    Second         2020     Volvo     VAH-Series            Tractor    4V5RC9EH6LN250691

       13.     Plaintiff properly perfected its security interest in the Collateral by recording its

liens on the Certificates of Title. True and correct copies of the Certificates of Title for each unit

of Collateral are attached hereto as “Exhibit C.”

       14.     To induce Plaintiff into entering the Agreements, Guarantor, as guarantor,

unconditionally guaranteed the performance of Borrower under the Agreements. To evidence the

guaranties, Guarantor executed Continuing Guaranties dated January 22, 2019 and August 7, 2019

(the “Guaranties”) in favor of Plaintiff, true and correct copies of which are attached hereto as

“Exhibit D.”

       15.     Under the terms and conditions of the Agreements and the Guaranties, the failure

to make a payment when due is considered an event of default.

                                  Default Under the Agreement

       16.     Borrower is in default under the Agreements.

       17.     Borrower failed to make payments under the Agreements when those payments

became due.

       18.     More specifically, Borrower failed to make the following payments when due: the

December 6, 2019, payment under the First Agreement and the January 1, 2020, payment under


                                                      3
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 4 of 10 PageID #: 4




the Second Agreement. No subsequent payments were made and Borrower’s defaults under the

Agreements are continuing.

       19.     Guarantor is in default under the Guaranties.

       20.     Guarantor failed to make payments under the Agreements when those payments

became due. Guarantor’s defaults under the Agreements and the Guaranties are continuing.

       21.     Due to Borrower’s defaults, Plaintiff elected to accelerate the amounts due and

owing under the Agreements effective May 4, 2020.

       22.     Under the Agreements, upon acceleration, Borrower is obligated to pay interest on

all unpaid amounts at the rate of one and one-half percent (1 1/2%) per month or the maximum

rate not prohibited by applicable law. Interest is calculated based on a 360 day year consisting of

twelve 30 day months.

       23.     In addition, under the Agreements, Borrower is obligated to pay late charges and

other fees due under the Agreements.

       24.     In addition, under the Agreements, upon default, Borrower is obligated to pay all

expenses of retaking, holding, preparing for sale, and selling the Collateral.

       25.     In addition, under the Agreements, Borrower is obligated to pay the attorneys’ fees

and costs incurred by Plaintiff in the enforcement of its rights thereunder, including this lawsuit.

       26.     Under the Guaranties, Guarantor is obligated to pay all amounts due and owing by

Borrower to Plaintiff under the Agreements, without limitation.

       27.     Calculated as of May 7, 2020, the amount due and owing under the Agreements,

not including attorneys’ fees and expenses or cost of collection, is an amount not less than

$467,784.20.




                                                     4
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 5 of 10 PageID #: 5




       28.     Pursuant to the Agreements, upon Borrower’s default thereunder, Borrower is

obligated to immediately turn over to Plaintiff possession of the Collateral.

       29.     Plaintiff notified Defendants of their defaults under the Agreements and the

Guaranties and made demand that Borrower surrender possession of the Collateral to Plaintiff and

that Defendants pay the amounts due under the Agreements and the Guaranties.

       30.     In addition, on May 15, 2020, Plaintiff notified Defendants of its election to

accelerate the amounts due and owing under the Agreement and made written demand upon

Defendants to pay the amounts due and to surrender possession of the Collateral. True and correct

copies of Plaintiff’s Notice of Default and Acceleration to Defendants dated May 15, 2020, are

attached hereto as “Exhibit E.”

       31.     Despite express demand, Defendants have failed or refused to pay the amounts due

and owing under the Agreements and the Guaranties.

       32.     Despite express demand, however, Borrower has failed or refused to surrender

possession of the Collateral to Plaintiff. The Agreements and Guaranties expressly provide that

Plaintiff and Defendants unconditionally waive their respective rights to a jury trial of any claim

or cause of action relating thereto.

       33.     Plaintiff has performed any and all conditions and obligations required of it under

the Agreements and the Guaranties.

                                            COUNT I
                                        (Injunctive Relief)

       34.     Plaintiff incorporates and realleges all preceding paragraphs in this Count I.

       35.     Borrower continues to possess and utilize, or is capable of utilizing, the Collateral

for commercial purposes.




                                                     5
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 6 of 10 PageID #: 6




       36.      On any given day the Collateral is located, or is capable of being located, in diverse

places throughout Illinois and surrounding states.

       37.      The Collateral is used to transport goods across the country and may not be in any

one location for any prolonged period of time.

       38.      The Collateral depreciates and deteriorates as a result of its continued use by

Borrower, with no commensurate value being conferred to Plaintiff in the form of payments due

and owing from Borrower.

       39.      Borrower has or should have in place capabilities to identify, locate, and surrender

the Collateral, which capabilities may now be breaking down.

       40.      Plaintiff will suffer irreparable injury for which no adequate remedy at law exists

unless Borrower and other persons and firms having knowledge of this injunction are (a) enjoined

from continuing to use the Collateral; (b) ordered to advise Plaintiff of the location of the

Collateral; and (c) ordered to surrender the Collateral to Plaintiff.

       WHEREFORE, Plaintiff prays that:

             a. Borrower and other persons and firms having knowledge of the injunction,

                including without limitation the officers and directors of Borrower having

                knowledge of the injunction, be temporarily, preliminarily, and permanently

                enjoined from using the Collateral as of the date of entry of the injunction order;

             b. Borrower be ordered to disclose to Plaintiff the precise location of the Collateral in

                order for Plaintiff to reclaim it;

             c. Borrower be ordered to recover the Collateral in the hands of third parties for

                delivery to Plaintiff;




                                                      6
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 7 of 10 PageID #: 7




              d. Borrower be temporarily, preliminarily, and permanently enjoined from restricting

                 access of Plaintiff to the Collateral; and

              e. Plaintiff be granted such other and further relief as shall be just and equitable.

                                               COUNT II
                                         (Specific Performance)

        41.      Plaintiff incorporates and realleges all preceding paragraphs in this Count II.

        42.      In the event of default by Borrower under the Agreements, Borrower is obligated

to return the Collateral at its expense to any location that Plaintiff directs.

        43.      In the event of default by Borrower under the Agreements, Plaintiff is entitled to

take possession of the Collateral or direct Borrower to remove it to a place deemed convenient by

Plaintiff.

        44.      In the event of default by Borrower under the Agreements, Plaintiff is entitled to

repossess and remove the Collateral, wherever located.

        45.      Plaintiff has performed its obligations under the Agreements, and is ready, willing,

and able to perform under the Agreements.

        46.      Despite demand by Plaintiff, Borrower has failed to cure its defaults under the

Agreements and has failed to return the Collateral.

        WHEREFORE, Plaintiff prays that judgment be entered in Plaintiff’s favor and against

Borrower, directing Borrower to specifically perform its obligations under the Agreements, and to

return and allow the removal of the Collateral, and that Plaintiff be granted such other and further

relief as shall be just and equitable.

                                              COUNT III
                                              (Replevin)

        47.      Plaintiff incorporates and realleges all preceding paragraphs in this Count III.



                                                        7
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 8 of 10 PageID #: 8




       48.     This claim is brought pursuant to MO Rev Stat § 533.010, et seq.

       49.     Pursuant to the Agreements, Plaintiff is lawfully entitled to possession of the

Collateral.

       50.     The Collateral is wrongfully detained by Borrower.

       51.     Based upon the best knowledge, information, and belief of Plaintiff, and in the

absence of an inspection and assuming that the Collateral is in immediately salable condition, for

purposes of setting bond only and not as an admission of value, Plaintiff estimates the value of the

Collateral to be approximately $467,784.20.

       52.     The Collateral has not been taken for any tax, assessment, or fine levied by virtue

of any law of the state against the property of Plaintiff, or against Plaintiff, nor seized under any

lawful process against the goods and chattels of Plaintiff subject to that lawful process, nor held

by virtue of any order for replevin against Plaintiff.

       53.     Plaintiff will be in danger of losing the Collateral, unless it be taken out of the

possession of the defendant, or otherwise secured.

       54.     Based upon the best knowledge, information, and belief of Plaintiff, the Collateral

is kept at 1287 Hidden Oak Road, Chesterfield, Missouri, but may not be present at such locations

at any given time.

       55.     Plaintiff claims the value of the Collateral not delivered to the officer by virtue of

the enforcement of an order of replevin.

       WHEREFORE, Plaintiff prays that an order of replevin be entered on its behalf granting

Plaintiff possession of the Collateral, and that Plaintiff be granted such other and further relief as

shall be just and equitable.




                                                         8
   Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 9 of 10 PageID #: 9




                                           COUNT IV
                              (Breach of Contract against Borrower)

        56.     Plaintiff incorporates and realleges all preceding paragraphs in this Count IV.

        57.     The Agreements are valid and fully enforceable contracts between Borrower and

Plaintiff.

        58.     Plaintiff has performed all terms and conditions to be performed by Plaintiff

pursuant to the Agreements.

        59.     Borrower has not performed all the terms and conditions to be performed by

Borrower pursuant to the Agreements and is in breach thereof.

        60.     Plaintiff has suffered damages due to Borrower’s breach.

        61.     Plaintiff is entitled to contractual money damages from Borrower.

        WHEREFORE, Plaintiff prays that this Court enter a judgment in its favor and against

Borrower in the amounts due under the Agreements, the exact amount to be proven at or before

trial, together with such other and further relief as shall be just and equitable.

                                            COUNT V
                              (Breach of Guaranty against Guarantor)

        62.     Plaintiff incorporates and realleges all preceding paragraphs in this Count V.

        63.     The Guaranties are valid and fully enforceable contracts between Guarantor and

Plaintiff.

        64.     Plaintiff has performed all terms and conditions to be performed by Plaintiff

pursuant to the Guaranties.

        65.     Guarantor has not performed all the terms and conditions to be performed by him

pursuant to the Agreements and the Guaranties and is in breach thereof.

        66.     Plaintiff has suffered damages due to Guarantor’s breach.



                                                       9
 Case: 4:20-cv-00758-SRC Doc. #: 1 Filed: 06/11/20 Page: 10 of 10 PageID #: 10




       67.     Plaintiff is entitled to contractual money damages from Guarantor.

       WHEREFORE, Plaintiff prays that this Court enter a judgment in its favor and against

Guarantor in the amount due under the Agreements and the Guaranties, the exact amount to be

proven at or before trial, together with such other and further relief as shall be just and equitable.

Dated: June 11, 2020                           Respectfully submitted,

                                                       BMO HARRIS BANK N.A.

                                                       By: /s/ Nicole M. Multer
                                                            (one of its attorneys)

                                                       Nicole M. Multer, MO Bar No. 71090
                                                       Husch Blackwell LLP
                                                       4801 Main Street, Suite 1000
                                                       Kansas City, MO 64112
                                                       Phone: 816.983.8320
                                                       Fax: 816.983.8080
                                                       nikki.multer@huschblackwell.com

                                                       Aaron B. Chapin (pending Pro Hac Vice)
                                                       Femi L. Masha (pending Pro Hac Vice)
                                                       Husch Blackwell LLP
                                                       120 South Riverside Plaza
                                                       Chicago, IL 60606
                                                       Phone: 312.655.1500
                                                       Fax: 312.655.1501
                                                       aaron.chapin@huschblackwell.com
                                                       femi.masha@huschblackwell.com

                                                       Attorneys for BMO Harris Bank N.A.




                                                      10
